Citation Nr: 0724215	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1957 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service, specifically personal 
assaults by drill instructors while in basic training.

The Board notes that the veteran's personnel file was 
received at the RO in March 2006, after the last supplemental 
statement of the case (SSOC) but before certification of the 
appeal to the Board.  Thus, remand is necessary.  38 C.F.R. 
§ 19.31.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f) 
(2006).

In a PTSD Questionnaire received at the RO in October 2004, 
the veteran reported a stressor involving drill instructors 
during boot camp at Parris Island, South Carolina in 1957.  
The veteran claims that he was woken up in the middle of the 
night by his drill instructor who then brought the veteran to 
his office.  For three to four hours every night for six 
weeks, the veteran's drill instructor and another drill 
instructor would make the veteran stand at attention while 
they jabbed and poked him with their swagger sticks.  The 
veteran does not supply the name of either drill instructor 
who allegedly participated in this harassment, although VA 
treatment records suggest he knows it.  The AOJ should ask 
the veteran for any further details concerning his claimed 
stressor, including the names of the drill instructors, the 
dates during which this harassment occurred, whether any 
complaints were filed against the drill instructors by him or 
others, and whether any disciplinary action was taken against 
the drill instructors.

The Board observes the regulations now provide that VA will 
not deny a post-traumatic stress disorder claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2006).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2006).

While the veteran was provided a PTSD combat questionnaire, a 
review of the record fails to show that the veteran was 
properly advised that evidence from sources other than his 
service records may constitute credible supporting evidence 
of his personal assault stressor.  In this regard, the Board 
observes that the September 2004 notice letter does not 
provide the required notice with respect to PTSD claims based 
on personal assault.  Pursuant to the VCAA, the Board 
observes that the veteran and his representative should be 
sent a letter that advises them as required by 38 C.F.R. § 
3.304(f)(3) and allowed the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.

If sufficient information is provided to permit verification, 
the AOJ should then attempt to verify the veteran's claimed 
stressor through official sources.  

In a treatment note dated August 2004 from the Albany VA 
medical center (VAMC), a diagnosis of PTSD is indicated.  If 
the veteran's claimed stressor is verified through official 
sources or otherwise considered corroborated, the AOJ should 
schedule the veteran for a VA psychiatric examination to 
determine the nature and etiology of his current psychiatric 
disorder.  38 U.S.C.A. § 5103A(d) (West 2002).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with the notice required in 
38 C.F.R. § 3.304(f)(3) and an appropriate 
opportunity to respond.  

2.  Ask the veteran for any further 
details concerning his alleged stressor, 
including the names of the drill 
instructors involved in the alleged 
incidents, the dates during which the 
harassment occurred, whether any 
complaints were filed against the drill 
instructors by him or others, and whether 
any disciplinary action was taken against 
the drill instructions.  

3.  If sufficient information is provided, 
attempt to verify, through official 
sources the stressor(s) reported by the 
veteran.

4.  Obtain and associate with the claims 
file the veteran's mental health treatment 
records from the Albany VAMC dating since 
January 2006.

5.  If, and only if, the AOJ verifies the 
in-service stressor or obtains sufficient 
corroborating evidence, the AOJ should 
schedule the veteran for a VA examination 
to determine if a diagnosis of PTSD is 
warranted based on the 
verified/corroborated stressor.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

6.  The AOJ should then re-adjudicate the 
claim for service connection for PTSD.  
This review should include all additional 
evidence added to the record since the 
issuance of the February 2006 SSOC, to 
include the veteran's service personnel 
record.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and be given an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

